103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth A. JACKSON, Petitioner-Appellant,v.Shirley A. ROGERS, Warden, Respondent-Appellee.
No. 96-3254.
United States Court of Appeals, Sixth Circuit.
Nov. 22, 1996.

1
Before:  KENNEDY and BATCHELDER, Circuit Judges;  EDGAR, District Judge.*

ORDER

2
Kenneth A. Jackson, an Ohio state prisoner, appeals through counsel a district court judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
A jury convicted Jackson of two counts of theft, perjury, 38 counts of passing bad checks, and 76 counts of securities violations.  After unsuccessfully pursuing a direct appeal in the state courts, Jackson filed this petition for federal habeas corpus relief, challenging a number of jury instructions, an evidentiary ruling, and the sufficiency of the indictments.  The matter was referred to a magistrate judge, who recommended that the petition be dismissed on the merits.  The district court adopted this recommendation over Jackson's objections.


4
Upon review, we agree with the district court that neither the allegedly erroneous evidentiary ruling nor the jury instructions deprived Jackson of a fundamentally fair trial, see Clemmons v. Sowders, 34 F.3d 352, 356 (6th Cir.1994);  Owens v. Foltz, 797 F.2d 294, 296 (6th Cir.1986), and that the indictments sufficiently apprised Jackson of the charges against him.  Accordingly, the dismissal of this petition for habeas corpus relief is affirmed.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation